DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
A memory module in claim 13
A processing module in claim 13
*The modules listed above have been interpreted as tied to the structure of a processor at least described in paragraphs [0039]-[0042] of the originally filed specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to dependent claim 17, none of the cited prior art alone or in combination provides motivation to teach “wherein for sending the viewer input to the performer device, the system is caused to: cause display of a plurality of rewards on the viewer device of the viewer during the virtual performance, each reward of the plurality of rewards associated with at least one control pattern, wherein the control pattern is used to operate at least one adult toy; detect a viewer input from the viewer on at least one reward among the plurality of rewards; determine a control pattern based, at least in part, on the viewer input;  and operate the adult toy associated with the performer or the audience based on the control pattern, to provide sexual stimulation to the performer or the audience”  as the references only teach functions for providing rewards for a user based on their action during a virtual performance, however the references fail to explicitly disclose the determining of control patterns for the specific use of operating an adult toy for the purpose of sexually stimulating the performer or audience using the device, in conjunction with the features of claim 14 with which it depends for allowing the user to select rewards associated with actions to be performed by the performer.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Markovic (US 2012/0326976 A1, hereinafter referenced “Mark”)

In regards to claim 1. Mark discloses a computer-implemented method for broadcasting virtual performance (Mark, Abstract), the method comprising: 
-receiving, by a system, motion data related to a performer from a plurality of sensors during a physical performance of the performer (Mark, paragraphs [0036] and [0046]; Reference at [0036] discloses the motion capture system 10 may further include a depth camera system 20. The depth camera system 20 may be, for example, a camera that may be used to visually monitor one or more people, such as the person 18, such that gestures and/or movements performed by the people may be captured, analyzed, and tracked to perform one or more controls or actions within an application (i.e. motion data related to performer). Paragraph [0046] discloses the image camera component 22 may include an infrared (IR) light component 24, a three-dimensional (3-D) camera 26, and a red-green-blue (RGB) camera 28 that may be used to capture the depth image of a scene. For example, in time-of-flight analysis, the IR light component 24 of the depth camera system 20 may emit an infrared light onto the physical space and use sensors (not shown) to detect the backscattered light from the surface of one or more targets and objects in the physical space using, for example, the 3-D camera 26 and/or the RGB camera 28 (i.e. plurality of sensors)); 
-processing, by the system, the motion data to animate movements of at least one virtual character (Mark, paragraph [0036]; Reference at [0036] discloses the motion capture system 10 may further include a depth camera system 20. The depth camera system 20 may be, for example, a camera that may be used to visually monitor one or more people, such as the person 18, such that gestures and/or movements performed by the people may be captured, analyzed, and tracked to perform one or more controls or actions within an application, such as animating an avatar or on-screen character (i.e. animating movements of virtual character)); 
-generating, by the system, virtual performance corresponding to the physical performance based, at least in part, on the animated movements of the at least one virtual character (Mark, paragraph [0039]; Reference discloses as an example, the application can be a boxing game (i.e. virtual performance) in which the person 18 participates and in which the audiovisual device 16 provides a visual representation of a boxing opponent 38 to the person 18. The computing environment 12 may also use the audiovisual device 16 to provide a visual representation of a player avatar 40 which represents the person, and which the person can control with his or her bodily movements (i.e. corresponding physical performance based on animated movements of virtual avatar)); 
-and broadcasting, by the system, the virtual performance to a viewer device, wherein the virtual performance simulates an experience of viewing the physical performance for the viewer (Mark, paragraphs [0039] and [0040]; Reference at paragraph [0039] discloses as an example, the application can be a boxing game (i.e. virtual performance) in which the person 18 participates and in which the audiovisual device 16 provides a visual representation of a boxing opponent 38 to the person 18. The computing environment 12 may also use the audiovisual device 16 to provide a visual representation of a player avatar 40 which represents the person, and which the person can control with his or her bodily movements (i.e. virtual performance simulates an experience of viewing the physical performance for the viewer which is person 18)).  

In regards to claim 2. Mark discloses the method as Claimed in Claim 1.
Mark further discloses
-further comprising: causing, by the system, display of a plurality of rewards on the viewer device of the viewer during the virtual performance, each reward of the plurality of rewards associated with at least one action to be performed by the performer (Mark, paragraphs [0140] and [0141]; Reference discloses directed moments are actions that are required to continue the scene. These can be represented on the display by a visual cue such as green dots on the ground. Once the player's avatar stands on them, directions are provided to the player. Optional moments are actions that are not required for the scene to continue. However, the player is rewarded for executing these actions. Paragraph [0141] discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command which causes all characters in the scene to exchange their costumes, e.g., clothes. The rewards equate to the different scene options provided after the user executes optional moments) 
-detecting, by the system, a viewer input from the viewer on at least one reward among the plurality of rewards (Mark, paragraph [0141]; Reference discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command (i.e. viewer input on reward) which causes all characters in the scene to exchange their costumes, e.g., clothes.); 
-and sending, by the system, the viewer input to a performer device associated with the performer (Mark, paragraph [0141]; Reference discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command (i.e. viewer input on reward) which causes all characters in the scene to exchange their costumes, e.g., clothes. Reference previously discloses relationship between user input and the viewing device as disclosed in paragraph [0038] which details the person 18 may be tracked using the depth camera system 20 such that the gestures and/or movements of the person are captured and used to animate an avatar or on-screen character and/or interpreted as input controls to the application being executed by computer environment 12).  

In regards to claim 3. Mark discloses the method as Claimed in Claim 2.
Mark further discloses
-further comprising: tracking, by the system, the motion in regards to claim data of the performer from the plurality of sensors in response to the viewer input, wherein movements of the at least one virtual character are adapted based, at least in part, on the motion data received in relation to the performer (Mark, paragraph [0040]; Reference discloses as shown in FIG. 1 b, the person 18 may throw a punch in physical space, e.g., a room in which the person is standing, to cause the player avatar 40 to throw a punch in a virtual space which includes a boxing ring. Thus, according to an example embodiment, the computer environment 12 and the depth camera system 20 of the motion capture system 10 may be used to recognize and analyze the punch of the person 18 in physical space such that the punch may be interpreted as an input to an application which simulates a boxing match, to control the player avatar 40 in the virtual space); 
-and broadcasting, by the system, the virtual performance of the virtual character simulating the performer for the viewer on the viewer device in real-time (Mark, paragraph [0040] and [0080]; Reference discloses as shown in FIG. 1 b, the person 18 may throw a punch in physical space, e.g., a room in which the person is standing, to cause the player avatar 40 to throw a punch in a virtual space which includes a boxing ring. Thus, according to an example embodiment, the computer environment 12 and the depth camera system 20 of the motion capture system 10 may be used to recognize and analyze the punch of the person 18 in physical space such that the punch may be interpreted as an input to an application which simulates a boxing match, to control the player avatar 40 in the virtual space. Paragraph [0039] previously discloses the computing environment 12 may also use the audiovisual device 16 to provide a visual representation of a player avatar 40 which represents the person, and which the person can control with his or her bodily movements, interpreted as the system broadcasting the virtual performance of the virtual character to the viewer device. Paragraph [0080] further discloses the user tracking and movement correlation in virtual space being in “real-time”).  

In regards to claim 4. Mark discloses the method as Claimed in Claim 2.
Mark further discloses
-wherein causing display of the plurality of rewards comprises: receiving, by the system, one or more performer inputs from the performer device associated with the performer, each performer input comprising information related to an action and a corresponding reward (Mark, paragraphs [0140] and [0141]; Reference at [0140] discloses directed moments are actions that are required to continue the scene. These can be represented on the display by a visual cue such as green dots on the ground. Once the player's avatar stands on them, directions are provided to the player. Optional moments are actions that are not required for the scene to continue. However, the player is rewarded for executing these actions. These can be represented on the display with a visual cue such as yellow dots on the ground. Paragraph [0141] discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player…In another option, during playback, the player can select a “change costume” command which causes all characters in the scene to exchange their costumes, e.g., clothes).  

In regards to claim 6. Mark discloses the method as Claimed in Claim 1.
Mark further discloses
-further comprising: causing, by the system, display of a plurality of rewards on the viewer device of the viewer during the virtual performance, each reward of the plurality of rewards associated with at least one or more features of the virtual character (Mark, paragraphs [0140] and [0141]; Reference discloses directed moments are actions that are required to continue the scene. These can be represented on the display by a visual cue such as green dots on the ground. Once the player's avatar stands on them, directions are provided to the player. Optional moments are actions that are not required for the scene to continue. However, the player is rewarded for executing these actions. Paragraph [0141] discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command (i.e. features if the virtual character) which causes all characters in the scene to exchange their costumes, e.g., clothes. The rewards equate to the different scene options provided after the user executes optional moments); 
-detecting, by the system, a viewer input from the viewer on at least one reward among the plurality of rewards (Mark, paragraphs [0140] and [0141]; Reference discloses directed moments are actions that are required to continue the scene. These can be represented on the display by a visual cue such as green dots on the ground. Once the player's avatar stands on them, directions are provided to the player. Optional moments are actions that are not required for the scene to continue. However, the player is rewarded for executing these actions. Paragraph [0141] discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command which causes all characters in the scene to exchange their costumes, e.g., clothes. The rewards equate to the different scene options provided after the user executes optional moments); 
-determining, by the system, one or more features of the virtual character based, at least in part, on the viewer input (Mark, paragraph [0141]; Reference discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command (i.e. input of viewer regarding features if the virtual character) which causes all characters in the scene to exchange their costumes, e.g., clothes.); 
-and facilitating, by the system, modification of one or more features of the virtual character associated with the performer (Mark, paragraph [0141]; Reference discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command (i.e. modification to feature of virtual character) which causes all characters in the scene to exchange their costumes, e.g., clothes.).  

In regards to claim 7. Mark discloses the method as Claimed in Claim 6.
Mark further discloses
-further comprising: wherein the one or more features comprise at least one of: a hair style, a skin tone, an eye color, a body structure, a dress, and an accessory (Mark, paragraph [0141]; Reference discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command  which causes all characters in the scene to exchange their costumes, e.g., clothes (i.e. modification to feature of virtual character regarding dress or accessory)).  

In regards to claim 8. Mark discloses the method as Claimed in Claim 1.
Mark further discloses
-further comprising: causing, by the system, display of a plurality of rewards on the viewer device of the viewer during the virtual performance, each reward of the plurality of rewards associated with at least one or more special effects to enhance the virtual performance of the virtual character (Mark, paragraphs [0140] and [0141]; Reference discloses directed moments are actions that are required to continue the scene. These can be represented on the display by a visual cue such as green dots on the ground. Once the player's avatar stands on them, directions are provided to the player. Optional moments are actions that are not required for the scene to continue. However, the player is rewarded for executing these actions these can be represented on the display with a visual cue such as yellow dots on the ground. Paragraph [0141] discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command which causes all characters in the scene to exchange their costumes, e.g., clothes. The special effects would be the enhanced soundtrack, differing camera angle and modulated voice for the character); 
-detecting, by the system, a viewer input from the viewer on at least one reward among the plurality of rewards (Mark, paragraphs [0140] and [0141]; Reference discloses directed moments are actions that are required to continue the scene. These can be represented on the display by a visual cue such as green dots on the ground. Once the player's avatar stands on them, directions are provided to the player. Optional moments are actions that are not required for the scene to continue. However, the player is rewarded for executing these actions. Paragraph [0141] discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command which causes all characters in the scene to exchange their costumes, e.g., clothes. The rewards equate to the different scene options provided after the user executes optional moments); 
-determining, by the system, one or more special effects based, at least in part, on the viewer input (Mark, paragraphs [0103]-[0104]; Reference at [0103] discloses other examples of pre-scripted audio-visual events include one or more characters other than the person's avatar performing some action, singing or speaking in the virtual space, an effect such as fireworks or an explosion, a door opening while creaking, a tree swaying and rustling in the wind. Paragraph [0104] discloses the person initiating such audio-visual events via the virtual space interpreted as viewer input to cause special effects); 
-and adding, by the system, one or more special effects to enhance the virtual performance of the virtual character (Mark, paragraphs [0103]-[0104]; Reference at [0103] discloses other examples of pre-scripted audio-visual events include one or more characters other than the person's avatar performing some action, singing or speaking in the virtual space, an effect such as fireworks or an explosion, a door opening while creaking, a tree swaying and rustling in the wind. Paragraph [0104] discloses the adding of special effects due to initiating such audio-visual events via the virtual space).  

In regards to claim 9. Mark discloses the method as Claimed in Claim 1.
Mark further discloses
-further comprising: wherein the special effects may be at least one of : a background effect, a mechanized prop, a set of action shows, overall drag show and audio effect (Mark, paragraphs [0103] and [0141]; Reference at [0103] discloses other examples of pre-scripted audio-visual events include one or more characters other than the person's avatar performing some action, singing or speaking in the virtual space, an effect such as fireworks or an explosion, a door opening while creaking, a tree swaying and rustling in the wind (interpreted as background effects).  Paragraph [0141] discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice (interpreted as audio effect), and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command which causes all characters in the scene to exchange their costumes, e.g., clothes.)

In regards to claim 10. Mark discloses the method as Claimed in Claim 1.
Mark further discloses
-wherein processing the motion data comprises: mapping, by the system, the motion data related to the performer to a bone position axial data of the at least one virtual character for animating the movements of the virtual character (Mark, paragraph [0054]; Reference discloses Additionally, the depth camera system 20 may provide the depth information and images captured by, for example, the 3-D camera 26 and/or the RGB camera 28, and/or a skeletal model that may be generated by the depth camera system 20 to the computing environment 12 via the communication link 36. The computing environment 12 may then use the model, depth information, and captured images to control an application).  

In regards to claim 12. Mark discloses the system as claimed in Claim 1.
Mark further discloses
-wherein one or more sensors of the plurality of sensors are image sensors to capture the motion data of the performer (Mark, paragraphs [0036] and [0046]; Reference at [0036] discloses the motion capture system 10 may further include a depth camera system 20. The depth camera system 20 may be, for example, a camera that may be used to visually monitor one or more people, such as the person 18, such that gestures and/or movements performed by the people may be captured, analyzed, and tracked to perform one or more controls or actions within an application (i.e. motion data related to performer). Paragraph [0046] discloses the image camera component 22 may include an infrared (IR) light component 24, a three-dimensional (3-D) camera 26, and a red-green-blue (RGB) camera 28 that may be used to capture the depth image of a scene. For example, in time-of-flight analysis, the IR light component 24 of the depth camera system 20 may emit an infrared light onto the physical space and use sensors (not shown) to detect the backscattered light from the surface of one or more targets and objects in the physical space using, for example, the 3-D camera 26 and/or the RGB camera 28 (i.e. plurality of sensors capturing motion data)).  

In regards to claim 13. Mark discloses a system for broadcasting virtual performance (Mark, Abstract), the system comprising: 
-a memory module for storing instructions (Mark, paragraph [0052]; Reference discloses the depth camera system 20 may further include a memory component 34 that may store instructions); 
-and a processing module configured to execute the instructions and thereby cause the system (Mark, paragraph [0051]; Reference discloses the depth camera system 20 may include a processor 32 that is in communication with the image camera component 22. The processor 32 may include a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions)  to at least: 
-DANX-P00433receive motion data related to a performer from a plurality of sensors during a physical performance of the performer (Mark, paragraphs [0036] and [0046]; Reference at [0036] discloses the motion capture system 10 may further include a depth camera system 20. The depth camera system 20 may be, for example, a camera that may be used to visually monitor one or more people, such as the person 18, such that gestures and/or movements performed by the people may be captured, analyzed, and tracked to perform one or more controls or actions within an application (i.e. motion data related to performer). Paragraph [0046] discloses the image camera component 22 may include an infrared (IR) light component 24, a three-dimensional (3-D) camera 26, and a red-green-blue (RGB) camera 28 that may be used to capture the depth image of a scene. For example, in time-of-flight analysis, the IR light component 24 of the depth camera system 20 may emit an infrared light onto the physical space and use sensors (not shown) to detect the backscattered light from the surface of one or more targets and objects in the physical space using, for example, the 3-D camera 26 and/or the RGB camera 28 (i.e. plurality of sensors));
-process the motion data to animate movements of at least one virtual character (Mark, paragraph [0036]; Reference at [0036] discloses the motion capture system 10 may further include a depth camera system 20. The depth camera system 20 may be, for example, a camera that may be used to visually monitor one or more people, such as the person 18, such that gestures and/or movements performed by the people may be captured, analyzed, and tracked to perform one or more controls or actions within an application, such as animating an avatar or on-screen character (i.e. animating movements of virtual character));  
-generate a virtual performance corresponding to the physical performance based, at least in part, on the animated movements of the at least one virtual character (Mark, paragraph [0039]; Reference discloses as an example, the application can be a boxing game (i.e. virtual performance) in which the person 18 participates and in which the audiovisual device 16 provides a visual representation of a boxing opponent 38 to the person 18. The computing environment 12 may also use the audiovisual device 16 to provide a visual representation of a player avatar 40 which represents the person, and which the person can control with his or her bodily movements (i.e. corresponding physical performance based on animated movements of virtual avatar)); 
-and broadcast the virtual performance to a viewer device, wherein the virtual performance simulates an experience of viewing the physical performance for the viewer (Mark, paragraphs [0039] and [0040]; Reference at paragraph [0039] discloses as an example, the application can be a boxing game (i.e. virtual performance) in which the person 18 participates and in which the audiovisual device 16 provides a visual representation of a boxing opponent 38 to the person 18. The computing environment 12 may also use the audiovisual device 16 to provide a visual representation of a player avatar 40 which represents the person, and which the person can control with his or her bodily movements (i.e. virtual performance simulates an experience of viewing the physical performance for the viewer which is person 18)).  

In regards to claim 14. Mark discloses the system as Claimed in Claim 13.
Mark further discloses
-wherein the system is further caused to: cause display of a plurality of rewards on the viewer device of the viewer during the virtual performance, each reward of the plurality of rewards associated with at least one action to be performed by the performer (Mark, paragraphs [0140] and [0141]; Reference discloses directed moments are actions that are required to continue the scene. These can be represented on the display by a visual cue such as green dots on the ground. Once the player's avatar stands on them, directions are provided to the player. Optional moments are actions that are not required for the scene to continue. However, the player is rewarded for executing these actions. Paragraph [0141] discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command which causes all characters in the scene to exchange their costumes, e.g., clothes. The rewards equate to the different scene options provided after the user executes optional moments); 
-detect a viewer input from the viewer on at least one reward among the plurality of rewards (Mark, paragraph [0141]; Reference discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command (i.e. viewer input on reward) which causes all characters in the scene to exchange their costumes, e.g., clothes.); 
-and send the viewer input to a performer device associated with the performer (Mark, paragraph [0141]; Reference discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command (i.e. viewer input on reward) which causes all characters in the scene to exchange their costumes, e.g., clothes. Reference previously discloses relationship between user input and the viewing device as disclosed in paragraph [0038] which details the person 18 may be tracked using the depth camera system 20 such that the gestures and/or movements of the person are captured and used to animate an avatar or on-screen character and/or interpreted as input controls to the application being executed by computer environment 12).  

In regards to claim 15. Mark discloses the system as Claimed in Claim 14.
Mark further discloses
-wherein the system is further caused to: track the motion data of the performer from the plurality of sensors in response to the viewer input, wherein movements of the at least one virtual character are adapted based, at least in part, on the motion data received in relation to the performer (Mark, paragraph [0040]; Reference discloses as shown in FIG. 1 b, the person 18 may throw a punch in physical space, e.g., a room in which the person is standing, to cause the player avatar 40 to throw a punch in a virtual space which includes a boxing ring. Thus, according to an example embodiment, the computer environment 12 and the depth camera system 20 of the motion capture system 10 may be used to recognize and analyze the punch of the person 18 in physical space such that the punch may be interpreted as an input to an application which simulates a boxing match, to control the player avatar 40 in the virtual space); 
-and broadcast the virtual performance of the virtual character simulating the performer for the viewer on the viewer device in real-time (Mark, paragraph [0040] and [0080]; Reference discloses as shown in FIG. 1 b, the person 18 may throw a punch in physical space, e.g., a room in which the person is standing, to cause the player avatar 40 to throw a punch in a virtual space which includes a boxing ring. Thus, according to an example embodiment, the computer environment 12 and the depth camera system 20 of the motion capture system 10 may be used to recognize and analyze the punch of the person 18 in physical space such that the punch may be interpreted as an input to an application which simulates a boxing match, to control the player avatar 40 in the virtual space. Paragraph [0039] previously discloses the computing environment 12 may also use the audiovisual device 16 to provide a visual representation of a player avatar 40 which represents the person, and which the person can control with his or her bodily movements, interpreted as the system broadcasting the virtual performance of the virtual character to the viewer device. Paragraph [0080] further discloses the user tracking and movement correlation in virtual space being in “real-time”).

In regards to claim 16. Mark discloses the system as Claimed in Claim 14.
Mark further discloses
-wherein for causing display of the plurality of rewards, the system is caused to: receive one or more performer inputs from the performer device associated with the performer, each performer input comprising information related to an action and a corresponding reward (Mark, paragraphs [0140] and [0141]; Reference at [0140] discloses directed moments are actions that are required to continue the scene. These can be represented on the display by a visual cue such as green dots on the ground. Once the player's avatar stands on them, directions are provided to the player. Optional moments are actions that are not required for the scene to continue. However, the player is rewarded for executing these actions. These can be represented on the display with a visual cue such as yellow dots on the ground. Paragraph [0141] discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player…In another option, during playback, the player can select a “change costume” command which causes all characters in the scene to exchange their costumes, e.g., clothes).  

In regards to claim 19. Mark discloses a computer-implemented method for broadcasting virtual performance (Mark, Abstract), the method comprising: 
-receiving, by a system, motion data related to a performer from a plurality of sensors during a physical performance of the performer (Mark, paragraphs [0036] and [0046]; Reference at [0036] discloses the motion capture system 10 may further include a depth camera system 20. The depth camera system 20 may be, for example, a camera that may be used to visually monitor one or more people, such as the person 18, such that gestures and/or movements performed by the people may be captured, analyzed, and tracked to perform one or more controls or actions within an application (i.e. motion data related to performer). Paragraph [0046] discloses the image camera component 22 may include an infrared (IR) light component 24, a three-dimensional (3-D) camera 26, and a red-green-blue (RGB) camera 28 that may be used to capture the depth image of a scene. For example, in time-of-flight analysis, the IR light component 24 of the depth camera system 20 may emit an infrared light onto the physical space and use sensors (not shown) to detect the backscattered light from the surface of one or more targets and objects in the physical space using, for example, the 3-D camera 26 and/or the RGB camera 28 (i.e. plurality of sensors)), 
-wherein the plurality of sensors correspond to one or more of: a motion sensor configured on a body of the performer, and an image sensor positioned at an enclosed space to capture the motion data of the performer (Mark, paragraph [0036]; Reference at [0036] discloses the motion capture system 10 may further include a depth camera system 20. The depth camera system 20 may be, for example, a camera that may be used to visually monitor one or more people, such as the person 18, such that gestures and/or movements performed by the people may be captured, analyzed, and tracked to perform one or more controls or actions within an application (i.e. motion data related to performer).; 
-processing. by the system, the motion data to animate movements of at least one virtual character (Mark, paragraph [0036]; Reference at [0036] discloses the motion capture system 10 may further include a depth camera system 20. The depth camera system 20 may be, for example, a camera that may be used to visually monitor one or more people, such as the person 18, such that gestures and/or movements performed by the people may be captured, analyzed, and tracked to perform one or more controls or actions within an application, such as animating an avatar or on-screen character (i.e. animating movements of virtual character)), 
-wherein the motion data related to the performer is mapped to a bone position axial data of the at least one virtual character for animating the movements of the virtual character (Mark, paragraph [0054]; Reference discloses Additionally, the depth camera system 20 may provide the depth information and images captured by, for example, the 3-D camera 26 and/or the RGB camera 28, and/or a skeletal model that may be generated by the depth camera system 20 to the computing environment 12 via the communication link 36. The computing environment 12 may then use the model, depth information, and captured images to control an application); 
-adding, by the system, one or more special effects to enhance the animated movements of the at least one virtual character (Mark, paragraphs [0103]-[0104]; Reference at [0103] discloses other examples of pre-scripted audio-visual events include one or more characters other than the person's avatar performing some action, singing or speaking in the virtual space, an effect such as fireworks or an explosion, a door opening while creaking, a tree swaying and rustling in the wind. Paragraph [0104] discloses the adding of special effects due to initiating such audio-visual events via the virtual space); 
-generating, by the system, virtual performance corresponding to the physical performance based, at least in part, on the animated movements of the at least one virtual character and the one or more special effects (Mark, paragraph [0039]; Reference discloses as an example, the application can be a boxing game (i.e. virtual performance) in which the person 18 participates and in which the audiovisual device 16 provides a visual representation of a boxing opponent 38 to the person 18. The computing environment 12 may also use the audiovisual device 16 to provide a visual representation of a player avatar 40 which represents the person, and which the person can control with his or her bodily movements (i.e. corresponding physical performance based on animated movements of virtual avatar)); 
-and broadcasting, by the system, the virtual performance to a viewer device, wherein the virtual performance simulates an experience of viewing the physical performance for the viewer (Mark, paragraphs [0039] and [0040]; Reference at paragraph [0039] discloses as an example, the application can be a boxing game (i.e. virtual performance) in which the person 18 participates and in which the audiovisual device 16 provides a visual representation of a boxing opponent 38 to the person 18. The computing environment 12 may also use the audiovisual device 16 to provide a visual representation of a player avatar 40 which represents the person, and which the person can control with his or her bodily movements (i.e. virtual performance simulates an experience of viewing the physical performance for the viewer which is person 18)). 

In regards to claim 20. Mark discloses the method as Claimed in Claim 19.
Mark further discloses
-further comprising: causing, by the system, display of a plurality of rewards on the viewer device of the viewer during the virtual performance, each reward of the plurality of rewards associated with at least one action to be performed by the performer (Mark, paragraphs [0140] and [0141]; Reference discloses directed moments are actions that are required to continue the scene. These can be represented on the display by a visual cue such as green dots on the ground. Once the player's avatar stands on them, directions are provided to the player. Optional moments are actions that are not required for the scene to continue. However, the player is rewarded for executing these actions. Paragraph [0141] discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command which causes all characters in the scene to exchange their costumes, e.g., clothes. The rewards equate to the different scene options provided after the user executes optional moments); 
-detecting, by the system, a viewer input from the viewer on at least one reward among the plurality of rewards (Mark, paragraph [0141]; Reference discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command (i.e. viewer input on reward) which causes all characters in the scene to exchange their costumes, e.g., clothes.); 
-and sending, by the system, the viewer input to a performer device associated with the performer (Mark, paragraph [0141]; Reference discloses in the pay off phase of the example scenario, once the player has performed the final directed movement, the scenes which were just created are compiled and played back for the player. On playback, however, various aspects of the scene are automatically modified, e.g., with new camera angles, enhanced soundtrack, modulated player voice, and revealing a surprise final moment. In another option, during playback, the player can select a “change costume” command (i.e. viewer input on reward) which causes all characters in the scene to exchange their costumes, e.g., clothes. Reference previously discloses relationship between user input and the viewing device as disclosed in paragraph [0038] which details the person 18 may be tracked using the depth camera system 20 such that the gestures and/or movements of the person are captured and used to animate an avatar or on-screen character and/or interpreted as input controls to the application being executed by computer environment 12); 
-tracking, by the system, the motion data of the performer from the plurality of sensors in response to the viewer input,  wherein movements of the at least one virtual character are adapted based, at least in part, on the motion data received in relation to the performer (Mark, paragraph [0040]; Reference discloses as shown in FIG. 1 b, the person 18 may throw a punch in physical space, e.g., a room in which the person is standing, to cause the player avatar 40 to throw a punch in a virtual space which includes a boxing ring. Thus, according to an example embodiment, the computer environment 12 and the depth camera system 20 of the motion capture system 10 may be used to recognize and analyze the punch of the person 18 in physical space such that the punch may be interpreted as an input to an application which simulates a boxing match, to control the player avatar 40 in the virtual space); 
-and broadcasting, by the system, the virtual performance of the virtual character simulating the performer for the viewer on the viewer device in real-time (Mark, paragraphs [0040] and [0080]; Reference discloses as shown in FIG. 1 b, the person 18 may throw a punch in physical space, e.g., a room in which the person is standing, to cause the player avatar 40 to throw a punch in a virtual space which includes a boxing ring. Thus, according to an example embodiment, the computer environment 12 and the depth camera system 20 of the motion capture system 10 may be used to recognize and analyze the punch of the person 18 in physical space such that the punch may be interpreted as an input to an application which simulates a boxing match, to control the player avatar 40 in the virtual space. Paragraph [0039] previously discloses the computing environment 12 may also use the audiovisual device 16 to provide a visual representation of a player avatar 40 which represents the person, and which the person can control with his or her bodily movements, interpreted as the system broadcasting the virtual performance of the virtual character to the viewer device. Paragraph [0080] further discloses the user tracking and movement correlation in virtual space being in “real-time”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Markovic (US 2012/0326976 A1) in view of Miller (US 2020/0388066 A1, hereinafter referenced “Miller”).

In regards to claim 5. Mark discloses the method as Claimed in Claim 2.
Mark does not disclose but Miller teaches
-wherein sending the viewer input to the performer device comprises: determining, by the system, a control pattern based, at least in part, on the viewer input (Miller, paragraph [0099]; Reference discloses the wearable system 400 can include a user input device 466 by which the user can input commands to the controller 460 to interact with the wearable system 400 (interpreted as device for providing control pattern by viewer). For example, the user input device 466 can include a trackpad, a touchscreen, a joystick, a multiple degree-of-freedom (DOF) controller, a capacitive sensing device, a game controller, a keyboard, a mouse, a directional pad (D-pad), a wand, a haptic device, a totem (e.g., functioning as a virtual user input device), and so forth. A multi-DOF controller can sense user input in some or all possible translations (e.g., left/right, forward/backward, or up/down) or rotations (e.g., yaw, pitch, or roll) of the controller); 
-and transmitting, by the system, the control pattern associated with the viewer input to the performer device, wherein the control pattern is used to operate at least one adult toy associated with the performer to provide physical stimulus to the performer (Miller, paragraphs [0100] and [0101]; Reference at [0100] discloses the tactile sensation may replicate a feel of a physical object which a virtual object represents (i.e. providing performer with physical stimulus), or may replicate a feel of an imagined object or character (e.g., a dragon) which the virtual content represents. In some implementations, haptic devices or components may be worn by the user (e.g., a user wearable glove). In some implementations, haptic devices or components may be held by the user. Paragraph [0101] discloses The wearable system may, for example, include one or more physical objects which are manipulable by the user to allow input or interaction with the wearable system. These physical objects may be referred to herein as totems… the user input device 466 (shown in FIG. 4) may be an embodiment of a totem, which may include a trackpad, a touchpad, a trigger, a joystick, a trackball, a rocker or virtual switch, a mouse, a keyboard, a multi-degree-of-freedom controller, or another physical input device. The totem examples such as multi-degree of freedom controller, joystick, wand, etc. is interpreted as an adult toy).  
Mark and Miller are combinable because they are in the same field of endeavor regarding virtual character rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the directed performance motion capture system of Mark to include the avatar facial expression representation features of Miller in order to provide the user with a system that allows for enhancing the use of motion capture for animating virtual characters and rendering animated scenes inclusive of effects and modifications as the virtual space is replayed as taught by Mark while incorporating the avatar facial expression representation features of Miller in order to provide methods that allow for improved and more realistic rendering of virtual characters and a more realistic interaction between a user and virtual characters via mapping for facial expressions in multidimensional blendspace applicable to improving virtual character animation systems such as those taught in Mark.

In regards to claim 11. Mark discloses the method as Claimed in Claim 1.
Mark does not disclose but Miller teaches
-wherein one or more sensors of the plurality of sensors are motion sensors worn by the performer, and each sensor of the one or more sensors is configured on a body of the performer (Miller, Fig. 2 and paragraph [0063]; Reference discloses data captured from user in which the sensors may be attached to the user 210).  
Mark and Miller are combinable because they are in the same field of endeavor regarding virtual character rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the directed performance motion capture system of Mark to include the avatar facial expression representation features of Miller in order to provide the user with a system that allows for enhancing the use of motion capture for animating virtual characters and rendering animated scenes inclusive of effects and modifications as the virtual space is replayed as taught by Mark while incorporating the avatar facial expression representation features of Miller in order to provide methods that allow for improved and more realistic rendering of virtual characters and a more realistic interaction between a user and virtual characters via mapping for facial expressions in multidimensional blendspace applicable to improving virtual character animation systems such as those taught in Mark.

In regards to claim 18. Mark discloses the system as Claimed in Claim 14.
Mark does not disclose but Miller teaches
-wherein each sensor of the plurality of sensors is a motion sensor worn by the performer, and each sensor of the plurality of sensors is configured on a different location on a body of the performer (Miller, Fig. 2 and paragraph [0063]; Reference discloses data captured from user in which the sensors may be attached to the user 210).  
Mark and Miller are combinable because they are in the same field of endeavor regarding virtual character rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the directed performance motion capture system of Mark to include the avatar facial expression representation features of Miller in order to provide the user with a system that allows for enhancing the use of motion capture for animating virtual characters and rendering animated scenes inclusive of effects and modifications as the virtual space is replayed as taught by Mark while incorporating the avatar facial expression representation features of Miller in order to provide methods that allow for improved and more realistic rendering of virtual characters and a more realistic interaction between a user and virtual characters via mapping for facial expressions in multidimensional blendspace applicable to improving virtual character animation systems such as those taught in Mark.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619